DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicants' arguments, filed September 1, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 7, 14, 17, 27 and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (WO 2005/058367). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 5, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that due to the chemical nature of claim, a lead compound/composition type analysis has been applied to the rejection, the first part of which asks if the prior art provides sufficient motivation to select a prior art compound as the lead compound for further modification. And if so, then if there is 
These arguments are unpersuasive. Recitation of a chemical compound in the claims does not mean that lead compound analysis is the only rationale that can be used to establish the obviousness of the instant claims and that was not the rationale set forth. This rejection does not rely upon the teachings of a secondary reference to show that mexiletene falls within the scope of the class of small molecule drugs disclosed by Bentley that have water soluble oligomers such as PEG attached. Bentley et al is drawn to the modification of known drugs, including mexiletene, by addition of water-soluble oligomer to reduce the biological membrane crossing rate (e.g., abstract) 
Applicants also traverse on the grounds that the present compounds provide an unexpected advantage over the teaching in Bentley by retaining at least some degree of lidocaine activity while also exhibiting a decrease in metabolism. Data from the present application shows the presently claimed compounds unexpectedly present an increase in the % reduction in writhing (increased effectiveness as an analgesic) compared to unmodified lidocaine. PEG conjugates of mexiletene retained in vitro activity and inhibited human Na+ channels expressed in native cells. Conjugates having 5 or 8 PEG monomers exhibited an increase in the % reduction in writhing compared to unmodified lidocaine. This is unexpected in light of the teachings in Bentley that addition or deletion of as little as one monomer can have a measureable effect on the properties of the resulting conjugates. Even if there was a legitimate reason to modify the compound of Bentley, the result of such a modification on the biological properties of these compounds is unpredictable. The tested compounds blocked sodium to varying degrees in the sodium channel assay to test potency shown in tables 3 and 4 [Note that these are first tables 3 and 4 of the specification within example 3 and not tables 3 and 4 in example 4] with blocking of such channels considered to be a desirable feature. It was 
These arguments are unpersuasive. First, what the expected results are must be established in order to determine if the observed results are in fact unexpected and any such evidence of unexpected results must be reasonable commensurate in scope with the instant claims. Bentley is directed to improving the properties of the small molecule drugs and not preparing compounds with novel activity, so the person of ordinary skill in the art would reasonably expect that the activity of the unmodified parent compound would be retained in the prepared conjugates. Table 5 does not report any data for mexiletine alone, only the PEG5 and PEG8 conjugates (the data for PEG3 has a slightly different linker) and from those two data points, no clear trend can be established. More samples of lidocaine were tested, and for the “most potent responders” reported in table 5, the percent reduction in writhing was highly similar for lidocaine, PEG6 di-lidocaine and PEG8-lidocaine, with PEG7-lidocaine being slightly higher (37.5% vs 40.5%) although mPEG8-lidocaine was much higher. While the data for the potency in sodium channel assays is considered, the evidence of unexpected results is limited as while PEG5-lidocaine is more potent than mPEG5-lidocaine, mPEG6-lidocaine is more potent than PEG6-lidocaine and the less active compound being about equivalent to lidocaine with no PEG moieties. That small changes in linker length can alter the properties of the final compounds, as with the lidocaine PEG conjugates reported on in table 5 of the instant application does not mean that there is not a reasonable expectation of success that such compounds cannot be prepared. Thus while the particulars of the activity of each compound may be exactly the same, the data for the compounds does not .
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618